Summary Prospectus Supplement June 7, 2016 Putnam VT Global Health Care Fund Summary Prospectus dated April 30, 2016 The section Your fund's management is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Kelsey Chen, Analyst, portfolio manager of the fund since 2005 Samuel Cox, Analyst, portfolio manager of the fund since 2016 Sub-advisor Putnam Investments Limited Portfolio Manager Isabel Buccellati, Analyst, portfolio manager of the fund since 2012 Mr. Cox joined the fund in June 2016 and is an Analyst. 301400 – 6/16
